DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-12,14-17  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The amendment  “the coating is disposed between the protrusion and the second supporting layer and the coating directly contacts the second supporting layer when the force is applied to the second supporting layer” seems to not be supported by applicants disclosure when looking at applicants specification paragraphs [0038-0041]  the specification seems to refer to a variation of example B however nowhere in the specification is disclosed that the coating is between the protrusion and the second supporting layer or that the coating directly contacts the second supporting layer but when looking at the specification in all examples the coating contacts layer 8 which is the first supporting layer not layer 1 which is referred as the first supporting layer. The specification does mention the option of making the protrusion of an FSR material however even if this was the scenario suggested in the amendment on this particular case there will be no coating and the coating will not be between the protrusion and the second supporting layer.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.        Claim(s) 1,3 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlin (US 20120086659).


    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    808
    media_image3.png
    Greyscale

As per claim 1 Perlin teaches A mechanical force redistribution (MFR) sensor array (abstract) comprising: a first supporting layer (Figure 56-57 element 20 in combination with 47 form the first supporting Layer); a second supporting layer that is simply an undifferentiated sheet of material (Figure 57 second supporting layer 38 is a simply undifferentiated sheet of material); a plurality of individual distinct separate and apart force sensing components disposed only on the first supporting layer and between tire first and second supporting layers (Figures 56-57-64 and 11 the plurality of force sensing components 26 with active region patch 27 which as shown on figure 57 are incorporated underneath the protrusions 30 and denoted as active array with the surface 55 of the First supporting layer where the for sensing component is between the 1st and 2nd supporting layers); a plurality of Individual distinct separate and apart protrusions combined with the force sensing (Figures 56-57, 64-65 and 11 the plurality of protrusions 30 which as seen on the figures are combined with the force supporting component as seen on figure 57 which denotes label 55 for the combination of the force sensing component 26 and protrusion 30), where there are only two supporting layers, the first and second supporting layers (Figure 57 as can be seen on the figure there are only 2 supporting layers), when a force is applied to die second supporting layer, the force causes the second supporting layer to contact protrusions so the force is transmitted through the protrusions to the force sensing components and in turn through the force sensing component (Figures 56-57 paragraph [0608] as described on the paragraph the uppermost portion of the second supporting layer it’s the flexible touch layer portion which means the touch its intended to be received from this side which in turn will transfer the force to the protrusion 30 and from there to the force sensing component 26 as similar in essence to what its shown on other embodiments) each protrusion has an underside and the force sensing component is a coating directly on the underside of each protrusion (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion) to form a single force transducing-protrusion component (as can be seen on Figure 56-57 and 64 the protrusion portion is configured to be in detect contact and attached to the to the patch 27 which incorporate the force sensing component 26 and since the protrusions are fixed to the patch each one of them together will form a single force transducing-protrusion).  so the coating is disposed between the protrusion and the second supporting layer and the coating directly contacts the second supporting layer when the force is applied to the second supporting layer (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion and the coating will be between the first supporting layer and the protrusion).

	As per claim 3, Perlin teaches “whereby each individual force sensing component and each individual protrusion define a single individual force sensing protrusion component disposed only on the first supporting layer” (Figures 56-57,64 in combination with figure 11 the combination of protrusion 30 on active region 27 which incorporates the force sensing component 26 which contains the force sensing arrangement on figure 11 form the sensor see figure 57 discloses that all the Force sensing components such as the FSR and the sensing components are on the portion of the First Supporting Layer  55 and each individual protrusion component with the corresponding sensing area form a single individual for sensing protrusions).

As per claim 11, Perlin teaches “in which the first supporting layer acts as a topmost touch layer, an electronics bearing surface of the first supporting layer faces (Figure 56-57 even though not shown on the figure it is evident that the device can be flipped over and be operated on that orientation making the first supporting layer being up and the second supporting layer down). 
	As per claim 12, Perlin teaches “in which the second supporting layer is an external surface , such as a floor or wall or table top or desk top, underneath the first supporting layer so that the sensor itself contains only a single supporting layer” (Figure 68A-68B the sensor can use an external surface as the second layer paragraph [0622]).



    PNG
    media_image4.png
    186
    316
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    197
    325
    media_image5.png
    Greyscale



    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale

As per claim 13 Perlin teaches “A mechanical force redistribution (MFR) sensor array (abstract) comprising: a single supporting layer (Figures 11,56,60 support layer 20); a plurality of individual distinct separate and apart force sensing components disposed only on the single supporting layer (Figures 56,64 and 11 the force sensing components are denoted by 26 on the figures and are only on the supporting layer); and protrusions combined with the force sensing components on the single supporting layer (Figures 56 and 64 as can be seen the protrusions 30 are combined ion the layer to the force sensing component 26), where there is only one supporting layer (Figure 56 and 64 as can be seen there is only one supporting layer), each protrusion has an underside and the force sensing component is a coating directly on the underside of each protrusion (Figure 56,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion) to form a single force transducing-protrusion component (as can be seen on Figure 56 and 64 the protrusion portion is configured to be in detect contact and attached to the to the patch 27 which incorporate the force sensing component 26 and since the protrusions are fixed to the patch each one of them together will form a single force transducing-protrusion) so the protrusion is disposed between the coating and the first supporting layer (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion and the coating will be between the first supporting layer and the protrusion).

 	As per claim 14, Perlin teaches “A system for sensing comprising: a mechanical force redistribution (MFR) sensor array (abstract)  having only two supporting layers (Figure 56-57 second supporting layer 38 and First supporting layer 47) with a protrusions only one of the two supporting layers (Figure 56-57 and 64 protrusions 30 are only on the first supporting layer), each protrusion has an underside and the force sensing component is coating directly on the underside of each protrusion (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion)   to form a single force transducing-protrusion component (as can be seen on Figure 56-57 and 64 the protrusion portion is configured to be in detect contact and attached to the to the patch 27 which incorporate the force sensing component 26 and since the protrusions are fixed to the patch each one of them together will form a single force transducing-protrusion); a computer connected to the array (Figure 35-36 computer 3 its connected to the array); and a monitor connected to the computer”(Figure 35-36 Monitor 6) so the coating is disposed between the protrusion and the second supporting layer and the coating directly contacts the second supporting layer when the force is applied to the second supporting layer (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion and the coating will be between the first supporting layer and the protrusion).

    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    522
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    556
    808
    media_image3.png
    Greyscale

	
As per claim 15, Perlin teaches “A system for sensing comprising: a mechanical force redistribution (MFR) sensor array having only first and second supporting layers (Figure 56-57 second supporting layer 38 and element 20 in combination with 47 form the first supporting layer and a second supporting layer) with  protrusions on only the first supporting layer (Figure 56-57 and 64 protrusions 30 are only on the first supporting layer), each protrusion has an underside and the force sensing component is directly coating on the underside of each protrusion (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion)  to form a single force transducing-protrusion component (as can be seen on Figure 56-57 and 64 the protrusion portion is configured to be in detect contact and attached to the to the patch 27 which incorporate the force sensing component 26 and since the protrusions are fixed to the patch each one of them together will form a single force transducing-protrusion); and a computer connected to the array which receives signals from the array associated with sensed pressures (Figure 35-36 computer 3 its connected to the array and will receive signals associated with pressure since the touch interface measures pressure), the computer interpreting the signals of sensed pressures to determine a centroid of an impinging touch on the array which caused the sensed pressures” (paragraph [0235-0239][0243][0537][0647][0741][0745] the pressure signals are used to calculate the centroid of the touch) so the coating is disposed between the protrusion and the second supporting layer and the coating directly contacts the second supporting layer when the force is applied to the second supporting layer (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion and the coating will be between the first supporting layer and the protrusion).


    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    808
    media_image3.png
    Greyscale


 	
As per claim 16, Perlin teaches “A method for sensing comprising the steps of: imparting force from above onto a top surface layer of a mechanical force redistribution (MFR) sensor array having only two supporting layers (Figure 56-57 second supporting layer 38 and First supporting layer 47)) with protrusions on only a first of the two supporting layers (Figure 56-57 and 64 protrusions 30 are only on the first supporting layer), each protrusion has an underside and the force sensing component is directly coating on the underside of each protrusion (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion) to form a single force transducing-protrusion component (as can be seen on Figure 56-57 and 64 the protrusion portion is configured to be in detect contact and attached to the to the patch 27 which incorporate the force sensing component 26 and since the protrusions are fixed to the patch each one of them together will form a single force transducing-protrusion) so the coating is disposed between the protrusion and the second supporting layer and the coating directly contacts the second supporting layer when the force is applied to the second supporting layer (Figure 56-57,64 and 11 as can be seen the FSR component 24 which its being shown on Figure 11 it’s the uppermost component on the force sensing component 26 which means that when the protrusion 30 as shown in figure 56-57 and 64 is placed on top of the force sensing component the FSR 24 will be coating or in direct contact with the protrusion and the coating will be between the first supporting layer and the protrusion); causing prompting signals by a computer in communication with the sensor array to be sent to the sensor array (paragraph [0275][0282-0283] the computer receives the signals from the array); and reconstructing with the computer a continuous position of force on the surface layer from interpolation based on data signals received from a grid of wires in the array (paragraph [0235-0239][0243][0537][0647][0741][0745] the pressure signals are used to calculate the centroid of the touch).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlin in view of Chung (US 2011/0273396).
	
As per claim 4, Perlin teaches “whereby each force sensing protrusion component is affixed atop a corresponding component disposed only on the first supporting layer (Figures 56-57 as can be seen the force sensing protrusion component is affixed on to of a component and all components are only on the first supporting layer) and not to the underside of the second supporting layer and all components are attached to the first supporting layer so no components are affixed to the second support layer and the second support layer has a smooth flat surface (Figure 57 the protrusion is not attached to second supporting layer but to first supporting layer and the second support layer is flat and smoot as seen on figure), the plurality of single individual protrusion components alongside each other (Figure 57 the supporting layers are in parallel).
 	Perlin is not explicit regarding the specifics of “a shunt circuit below the force sensing component”.
 	However, Chung on the other hand teaches “a shunt circuit below the force sensing component” (Figure 5 teaches having a shunt circuit that its being overlap by a force sensing material on a force sensor and used on the detection process).
 	It would have been obvious to one of ordinary skill in the art to modify Perlin’s force sensor to include Chung’s shunt electrode structure on a force sensor because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Chung’s force sensor is comparable to Chung’s force sensor because both detect a pressure input. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Peril’s force sensor to include Chung’s shunt electrode circuit with the predictable result of improving detection of touch pressure.
 
	As per claim 5, Perlin teaches “in which only the first of the first and second supporting layers contains electronic components (Figure 57 electronic components are only on the first supporting layer), whereas the second supporting layer is a simple undifferentiated flat sheet of material, made of either; metal, wood, glass or other semi-rigid material, that acts as a topmost touch layer (paragraph [0628] second layer can be made of a semi-rigid material which its topmost touch layer; paragraph [0530] additional disclosure for the use of the material for the uppermost layer).

As per claim 6, Perlin as modified by Chung teaches “including a plurality of lines of conducting ink disposed on the first supporting layer connected to all shunt circuits along which electrical signals travel” (Figure 11  the lower electrode 22 its used on the measurement process and as modified by Chung the electrodes will be connected to the shunt circuit).

5. Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin in view of Chung in further view of Eventoff (US 2014/0083207).

  	As per claim 7 Perlin, seems to not explicitly disclose the specifics of " including a patch of dielectric material disposed at each intersection of lines with the patch having an area about a little larger than the intersection area”.
 	However, Eventoff on the other hand teaches “including a patch of dielectric material disposed at each intersection of lines” (paragraph [0015][0045] Figure 1 discloses that the touch sensitive surface can be composed of a capacitive type sensor and an FSR sensor wherein the capacitive type force sensor contains a dielectric material in between the intersection of the electrodes).
 	Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching of having a dielectric material between intersecting electrodes on a touch sensitive system that can sense pressure by use of FSR materials from Eventoff's invention to Perlin's invention in order to enhance detection on the Z axis.

 	 It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the patch being larger that the intersection area because Applicant has not disclosed that having the dielectric patch being larger than the intersection area provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Applicants invention to perform equally well with the patch not being larger than the intersection area because the electrode will still detect the capacitance.
 	Therefore, it would have been obvious to a person of ordinary skill in the art to have the dielectric material patch being larger than the intersection area or not, because either configuration would perform equally well at providing the predictable result of allowing the capacitive sensor to detect capacitance.

 	As per claim 8, Perlin teaches “wherein each protrusion and each sensing component are one piece” (Figure 56-57 and 64 and 11 upper FSR material forms one piece together with the protrusion since they are boned together to be integral).  	Perlin discloses the claimed invention except "wherein the protrusion is made of a Force sensitive material". 
	It would have been obvious to one having ordinary skill in the art make the protrusion of a FSR material, since it has been held to be within the general skill in the .

6. Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlin (US 2012/00866659) in view of Chung (US 2011/0273396) in view of Eventoff (US 2013/0167663) in further view of Grant (US 2008/0303782).

As per claim 9, Perlin is not explicit regarding the specifics of “wherein the sensor array is rolled up into a roll when not in use”.
 	However, Grant on the other hand teaches “wherein the sensor array is rolled up into a roll when not in use” (Figure 1E paragraph [0053] the device can be rolled when not in use).
Therefor it would have being obvious to a person with ordinary skill in the art to provide the teachings described above from Grant’s touch sensitive device to Perlin’s touch sensitive derive in order to facilitate storage and portability.  
As per claim 10, Perlin as modified teaches “embedded in a display” (paragraph [0259] pressure sensitive display). 

7. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perlin (US 2012/00866659) in view of Grant (US 2008/0303782).


As per claim 17, Perlin is not explicit regarding the specifics of “wherein the sensor array is rolled up into a roll when not in use”.
 	However, Grant on the other hand teaches “wherein the sensor array is rolled up into a roll when not in use” (Figure 1E paragraph [0053] the device can be rolled when not in use).
 	Therefor it would have being obvious to a person with ordinary skill in the art to provide the teachings described above from Grant’s touch sensitive device to Perlin’s touch sensitive derive in order to facilitate storage and portability. 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624